Citation Nr: 0830125	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a trapezius strain 
and bursitis of the right shoulder.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for major depressive 
disorder, to include as secondary to the veteran's service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to May 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the veteran's claims of entitlement to service 
connection for disabilities of the shoulders, hips, and 
hands, the Board notes that the evidence shows only minor 
degenerative changes in the veteran's shoulders, and no 
degenerative changes in the veteran's hips and hands.  
However, as the veteran has stated, while his initial claim 
was for arthritis, his essential claim is that he has pain in 
all these areas that he believes is related to his service 
connected disabilities, specifically his service connected 
low back and cervical spine disabilities.

In this regard, the Board notes that, while the veteran has 
not been found to have arthritis of the hands or hips, there 
is evidence of record indicating that the veteran may have 
radiculopathy in these areas which may be related to his 
service connected low back and cervical spine disorders.  
Specifically, a November 2003 report of private treatment 
indicated that the veteran had chronic neck pain with 
radicular symptoms to his arms, causing weakness and 
paresthesias of the fourth and fifth fingers of both hands.  
Further, upon VA neurology consultation in September 1995, 
the veteran was noted to have sensory deficits in the left 
inner tibia region, and around the lateral right hand.

Thus, the Board is of the opinion that the evidence shows 
that the veteran may have some neurological deficits that 
could be related to his service connected low back or 
cervical spine disabilities.  As such, and as the veteran has 
not yet been provided with a VA neurological examination, the 
Board is of the opinion that the veteran should be provided 
with a VA neurological examination to determine whether the 
veteran has any neurological disorders, and whether they are 
etiologically related to any of his service connected 
disabilities. 

Further, the veteran's service medical records show that he 
was seen in service once for an episode of trapezius strain 
and bursitis.  Currently, X-rays of his shoulder show minor 
hypertrophic changes.  As such, the Board is of the opinion 
that the veteran should be provided with a VA examination to 
determine whether the veteran's hypertrophic changes of the 
right shoulder are related to his in service diagnosis of 
bursitis or trapezius strain.

As to the veteran's claim of entitlement to service 
connection for major depressive disorder, the Board notes 
that a June 2007 report of VA psychiatric treatment clearly 
indicates that the veteran was diagnosed with a mood disorder 
due to his medical condition.  Further, a September 2005 
report of VA psychiatric treatment diagnosed the veteran with 
recurrent moderate major depressive disorder, and noted that 
the veteran had problems secondary to chronic pain, finances, 
and unresolved grief secondary to his daughter's death.  The 
evidence does also show that the veteran was seen very 
briefly in service, in July and August 1982 with a 
"potential" psychiatric problem, however, that problem was 
noted to be resolved, with no further contact necessary.

Thus, there is medical evidence of record which indicates 
that the veteran's current depression may be due, at least in 
part, to the veteran's service connected disabilities.  As 
such, the Board is of the opinion that the veteran should be 
provided with a VA examination in order to determine whether 
the veteran does currently have any psychiatric disorder that 
is related to service or related to any service connected 
disabilities.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be provided with a 
VA neurological examination for his 
shoulders, hips, and hands, and a VA 
psychiatric examination.  The claims 
folder must to be made available to the 
examiners in conjunction with the 
examinations.  All indicated tests are to 
be conducted.  As to the veteran's 
shoulders, hips, and hands, the examiner 
should indicate what, if any, shoulder, 
hips, or hands disabilities the veteran 
currently has.  If the veteran is 
diagnosed with any shoulder, hips, or 
hands neurological disabilities, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any of those disabilities is related 
to service, to include as secondary to 
his service connected low back and 
cervical spine disabilities.  For the 
veteran's psychiatric examination, for 
any psychiatric disability diagnosed, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's psychiatric 
disability is related to service, to 
include as secondary to any of his 
service connected disabilities.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, the AMC should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




